Title: Thomas Jefferson to William Short, 13 April 1820
From: Jefferson, Thomas
To: Short, William


					
						Dear Sir
						
							Monticello
							Apr. 13. 20.
						
					
					Your favor of Mar. 27. is recieved, and my grandaughter Ellen has undertaken to copy the Syllabus, which will therefore be inclosed. it was originally written to Dr Rush. on his death, fearing that the inquisition of the public might get hold of it, I asked the return of it from the family, which they kindly complied with. at the request of another friend, I had given him a copy. he lent it to his friend to read, who copied it, and in a few months it appeared in the theological magazine of London. happily that repository is scarcely known in this country; and the Syllabus therefore is still a secret, and in your hands I am sure it will continue so.
					But while this Syllabus is meant to place the character of Jesus in it’s true and high light, as no imposter himself, but a great Reformer of the Hebrew code of religion, it is not to be understood that I am with him in all his doctrines. I am a Materialist; he takes the side of spiritualism: he preaches the efficacy of repentance  of towards forgiveness of sin, I require a counterpoise of good works to redeem it Etc. Etc. it is the innocence of his character, the purity & sublimity of his moral precepts, the eloquence of his inculcations, the beauty of the apologues in which he conveys them, that I so much admire; sometimes indeed needing indulgence to Eastern hyperbolism. my eulogies too may be founded on a postulate which all may not be ready to grant. among the sayings & discourses imputed to him by his biographers, I find many passages of fine imagination, correct morality, and of the most lovely benevolence: and others again of so much ignorance, so much absurdity, so much untruth, charlatanism, and imposture, as to pronounce it impossible that such contradictions should have proceeded from the same being. I separate therefore the gold from the dross; restore to him the former, & leave the latter to the stupidity of some, and roguery of others of his disciples. of this band of dupes and impostors, Paul was the great Coryphaeus, and first corrupter of the doctrines of Jesus. these palpable interpolations and falsifications of his doctrines led me to try to sift them apart. I found the work obvious and easy, and that his part composed the most beautiful morsel of morality which has been given to us by man. the Syllabus is therefore of his doctrines, not all of mine. I read them as I do those of other antient and modern moralists, with a mixture of approbation and dissent.
					I rejoice, with you, to see an encoraging spirit of internal improvement prevailing in the states. the opinion I have ever expressed of the advantages of a Western communication through the James river, I still entertain, and that the Cayuga is the most promising of the links of communication.   The history of our University you know. so far, 7 of the 10. pavilions destined for the Professors, and about 30 dormitories will be compleated this year, and 3. others, with 6. Hotels for for boarding, & 70. other dormitories will be compleated the next year, and the whole be in readiness then to recieve those who are to occupy them. but means to bring these into place, and to set the machine into motion, must come from the legislature.   an opposition in the mean time has been got up. that of our alma mater William and mater Mary, is not of much weight. she must descend into the secondary rank of academies of preparation for the University. the serious enemies are the priests of the different religious sects, to whose spells on the human mind it’s improvement is ominous. their pulpits are now resounding with denunciations against the appointment of Dr Cooper whom they charge as a Monotheist in opposition to their tritheism. hostile as these sects are in every other point, to one another, they unite in maintaining their mystical theogony against those who believe there is one god only.   the Presbyterian clergy are loudest. the most intolerant of all sects, the most tyrannical, and ambitious; ready at the word of the lawgiver, if such a word could be now obtained, to put the torch to the pile, and to rekindle in this virgin hemisphere, the flames in which their oracle Calvin consumed the poor Servetus, because he could not find in his Euclid the proposition which has demonstrated that three are one, and one is three, nor subscribe to that of Calvin that magistrates have a right to exterminate all heretics to Calvinistic creed. they pant to reestablish by law that holy inquisition, which they can now only infuse into public opinion. we have most unwisely committed to the hierophants of our particular superstition, the direction of public opinion, that lord of the Universe. we have given them stated and privileged days to collect and catechise us, opportunities of delivering their oracles to the people in mass, and of moulding their minds as wax in the hollow of their hands. but, in despite of their fulminations against endeavors to enlighten the general mind, to improve the reason of the people, and encorage them in the use of it, the liberality of this state will support this institution, and give fair play to the cultivation of reason.   Can you ever find a more eligible occasion of visiting once more your native country, than that of accompanying mr Correa, and of seeing with him this beautiful and hopeful institution in ovo?
					Altho’ I had laid down, as a law to myself, never to write, talk, or even think of politics, to know nothing of public affairs & therefore had ceased to read newspapers. yet the Missouri question arroused and filled me with alarm. the old schism of federal & republican, threatened nothing, because it existed in every state, and united them together by the fraternism of party. but the coincidence of a marked principle, moral & political, with a geographical line, once concieved, I feared would never more be obliterated from the mind; that it would be recurring on every occasion & renewing irritations, until it would kindle such mutual & mortal hatred, as to render separation preferable to eternal discord. I have been among the most sanguine in believing that our Union would be of long duration. I now doubt it much, and see the event at no great distance, and the direct consequence of this question: not by the line which has been so confidently counted on. the laws of nature controul this: but by the Potomak Ohio, and Missouri, or more probably the Missisipi upwards to our Northern boundary. my only comfort & confidence is that I shall not live to see this: and I envy not the present generation the glory of throwing away the fruits of their fathers sacrifices of life & fortune, and of rendering desperate the experiment which was to decide ultimately whether man is capable of self government? this treason against human hope will signalize their epoch in future history, as the counterpart of the medal of their predecessors.
					
					You kindly enquire after my health. there is nothing in it immediately threatening, but swelled legs, which are kept down mechanically by bandages from the toe to the knee. these I have worn for 6. months. but the tendency to turgidity may proceed from debility alone. I can walk the round of my garden; not more. but I ride 6. or 8. miles a day without fatigue. I shall set out to Poplar Forest within 3. or 4. days; a journey from which my physician augurs much good. I salute you with constant and affectionate friendship and respect.
					
						
							Th: Jefferson
						
					
				